Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 1 of 21 PageID #: 600




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

  In re HAIN CELESTIAL HEAVY METALS
  BABY FOOD LITIGATION


  This Document Relates To: All Actions             Case No.: 2:21-CV-0678-JS-AYS




      MEMORANDUM IN SUPPORT OF MOTION TO APPOINT MELISSA S. WEINER,
      ANNICK M. PERSINGER, AND RACHEL SOFFIN AS INTERIM CLASS COUNSEL
             PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 23(g)
         Melissa S. Weiner of Pearson, Simon & Warshaw, LLP, Annick M. Persinger of Tycko &

  Zavareei LLP, and Rachel Soffin of Milberg Coleman Bryson Phillips Grossman, PLLC

  (collectively, the “WPS Slate”) respectfully seek appointment as interim co-lead class counsel in

  these consolidated actions.

 I.      INTRODUCTION

         The WPS Slate brings together a streamlined leadership team of three highly skilled

  consumer class action attorneys from leading class action firms with deep personnel and financial

  resources—Melissa S. Weiner of Simon & Warshaw, LLP, Annick M. Persinger of Tycko &

  Zavareei LLP, and Rachel Soffin of Milberg Coleman Bryson Phillips Grossman, PLLC. 1 The

  WPS Slate is perfectly suited for this litigation, with each member having led teams of lawyers to

  achieve outstanding results in important food, consumer products, and product defect cases in state

  and federal courts across the country.




  1
   Ms. Persinger represents Plaintiff Hanson in Hanson v. Hain Celestial Grp., Inc., No. 2:21-cv-
  1269 (E.D.N.Y.), and Ms. Weiner and Ms. Soffin represent Plaintiff Lawson in Lawson v. Hain
  Celestial Grp., Inc., No. 2:21-cv-2986 (E.D.N.Y.).
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 2 of 21 PageID #: 601




        Importantly, the WPS Slate submits a diverse group of three female attorneys to represent

 the proposed class of purchasers of Defendant’s baby food products that allegedly contain harmful

 levels of heavy metals that are dangerous to infant and children’s health. The diversity of the WPS

 Slate’s accomplished attorneys is a critical distinguishing asset that will ensure that the best

 interests of the class are protected, and it comports with guidance from the Duke Law Bloch

 Judicial Institute’s Standards and Best Practices for Large and Mass-Tort MDLs,2 which

 encourage “appointment of an experienced slate of attorneys” who will “fairly represent all

 plaintiffs, keeping in mind the benefits of diversity of experience, skills, and backgrounds.” 3

 Further, the WPS Slate is made up of three attorneys who are forty or under, who are already

 partners and practice leaders at their law firms, and who all have been recognized by Super

 Lawyers for their accomplishments in the field of class action litigation.

        The WPS Slate includes an attorney who is a mother of three from the Midwest, an attorney

 who is a mother of two from the Southeast, and an LGBTQ-identified attorney from California.

 The WPS Slate’s geographic diversity includes a strong local presence in New York, where

 Milberg maintains a New York office, and has more than a dozen attorneys either licensed in or

 practicing in New York. Those lawyers are capable of fulfilling any need for a local presence

 before this Court. Additionally, Ms. Weiner is a New York attorney and each of the WPS Slate

 members has considerable experience litigating in this court.



 2
  BLOCH JUDICIAL INSTITUTE, Guidelines and Best Practices for Large and Mass-Tort MDLs
 (2d Ed.), available at https://judicialstudies.duke.edu/wp-content/uploads/2018/09/MDL-2nd-
 Edition-2018-For-Posting.pdf (hereinafter, the “Duke Standards”).
 3
  David Rock and Heidi Grant, Why Diverse Teams Are Smarter, Harv. Bus. Rev. (Nov. 4, 2016),
 https://hbr.org/2016/11/why-diverse-teams-are-smarter; Panel 1: Data on and Barriers for
 Women and Diverse Lawyers Attaining Leadership Positions, Duke Law Bolch Jud. Inst.,
 https://judicialstudies.duke.edu/conferences/diversify-leadership-positions/panelists.

                                                  2
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 3 of 21 PageID #: 602




         Each member of the WPS Slate enjoys the support of their colleagues at preeminent class

 action law firms, who have experience managing complex matters and stand ready to assist as

 requested or needed. Accordingly, the proposed leadership structure will permit Plaintiffs to

 prosecute this case efficiently and in the best interests of the putative class.

 II.     BACKGROUND

         This litigation arises out of claims against Defendant, Hain Celestial Group, Inc., including

 Earth’s Best branded baby food, which allegedly contains harmful levels of heavy metals,

 including arsenic, lead, mercury, and/or cadmium. Through a uniform, pervasive marketing

 campaign, including representations that its Earth’s Best baby foods are “organic,” “non-GMO,”

 and “pure, quality products you can trust,” Defendant has led unsuspecting consumers to believe

 that the baby food they are purchasing is safe for consumption by infants and children. Contrary

 to these representations, the Earth’s Best baby food products contain dangerous ingredients that

 are not organic, healthy, or safe. Defendant has misrepresented the nature of these baby food

 products, and it has also failed to disclose these dangerous ingredients to unsuspecting consumers,

 including parents, who would not have purchased the products on the same terms or for the same

 price had they known that the baby food contained dangerous levels of heavy metals and/or toxins.

         Accurate, truthful, and trustworthy labeling and advertising is especially important with

 respect to baby food products because the intended consumers—infants and young children—are

 among the most vulnerable populations. Scientific research indicates that exposure to the heavy

 metals present in Earth’s Best baby food can lead to behavioral impairments, brain damage, and

 even death. Parents rely on manufacturers like Defendant to fully disclose the nature and contents

 of these vital products.




                                                    3
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 4 of 21 PageID #: 603




        The WPS Slate has an extensive track record of successfully representing consumers in

 highly complex and resource-intensive class actions and have combined their backgrounds,

 resources and skills to successfully prosecute this action. See Ex. A (firm resumes).

        Prior to filing their complaints, the WPS Slate conducted substantial investigation into the

 claims at issue. Their investigation included research into the legal and factual claims, review of

 the analysis of testing performed by Healthy Babies Bright Futures on the products at issue in these

 actions, analysis of a recent Congressional Report that confirmed that metals like those in

 Defendant’s baby food are dangerous to infant health, consultation with industry experts,

 interviews of consumers appalled by the news that these metals were present in the baby food they

 bought, and identification of topics for discovery.

        On March 9, 2021, Ms. Persinger filed a complaint on behalf of Matthew Hanson and all

 others similarly situated against Defendant, Hain Celestial Group. Hanson v. Hain Celestial Grp.,

 Inc., No. 2:21-cv-1269 (E.D.N.Y.). Before the cases were consolidated, Ms. Persinger and Hain’s

 counsel conferred on deadlines for responsive pleadings in this case. In addition, Ms. Persinger,

 on behalf of Plaintiff Hanson and other clients, filed a response opposing a motion to transfer all

 of the cases filed against baby food manufacturers into a single-defendant multidistrict litigation.

 See Interested Party Response in Opposition to Plaintiffs’ Motion for Transfer of Actions Pursuant

 to 28 U.S.C. § 1407, In re Baby Food Mktg., Sales Practices and Prods. Liab. Litig., MDL No.

 2997 (J.P.M.L. Apr. 13, 2021), ECF No. 118.

        On May 26, 2021, following investigation of the claims relevant to this action, Ms. Weiner

 and Ms. Soffin filed a complaint on behalf of Susan Lawson and all others similarly situated

 against Defendant Hain Celestial Group. Lawson v. Hain Celestial Grp., Inc., No. 2:21-cv-2986

 (E.D.N.Y.). In addition, Ms. Weiner and Ms. Soffin also filed a response opposing a motion to



                                                  4
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 5 of 21 PageID #: 604




 transfer all of the cases filed against baby food manufacturers into a single-defendant multidistrict

 litigation. See Interested Party Response in Opposition to Plaintiffs’ Motion for Transfer of

 Actions Pursuant to 28 U.S.C. § 1407, In re Baby Food Mktg., Sales Practices and Prods. Liab.

 Litig., MDL No. 2997 (J.P.M.L. Apr. 16, 2021), ECF No. 136.

 III.    PROPOSED INTERIM CLASS COUNSEL

         The WPS Slate was crafted to ensure the leadership is comprised of counsel who have

 varied strengths and experience and who are ready and interested in committing their personal time

 to this litigation.

         A.       Melissa Weiner’s Qualifications

         A skilled and strategic advocate in the courtroom and a leader in her local and national

 legal community, Ms. Weiner’s varied experience in class action litigation includes a particular

 focus on food litigation, and includes cases involving consumer protection, product defect, data

 breach, intellectual property, automotive defects, false advertising, copyright and Fair Credit

 Reporting Act. She is a Partner at Pearson, Simon & Warshaw, LLP, a nationally recognized class

 action and antitrust law firm that has achieved appointment in some of the largest complex matters

 in history. A stickler for the details and always committed to personally delivering the high-quality

 work and time necessary to litigate any matter she is involved in, Ms. Weiner consistently brings

 a fresh perspective as a newer leader in the bar.

         Since her admission to the bar in 2007, Ms. Weiner has earned appointment in a variety of

 MDL’s and class actions throughout the country. She has extensive experience in organizing

 complex actions as she chairs the Plaintiffs’ Executive Committee (“PEC”) in In Re Santa Fe

 Natural Tobacco Company Marketing & Sales Practices and Products Liability Litigation, 1:16-

 md-02695-JB-LF (D.N.M.). In that role, she is responsible for leading and directing pretrial



                                                     5
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 6 of 21 PageID #: 605




 matters, including the delegation of common benefit work responsibilities to the members of the

 PEC. She had a substantial role in strategizing and preparing the opposition to the motion to

 dismiss and was lead in arguing the motion to dismiss, which resulted in a 249-page order

 favorable to the plaintiffs. Additionally, Ms. Weiner co-led all strategy related to class

 certification, which culminated with a one-week hearing in December 2020. Additionally, in a

 contested motion, Ms. Weiner was appointed as Co-Lead Interim Class Counsel in In re Fairlife

 Milk Products Marketing and Sales Practices Litigation, MDL No. 2909, No. 19-cv-3924 (N.D.

 Ill.), a nationwide false advertising class action. Ms. Weiner was also appointed to the Plaintiffs’

 Steering Committee in In re: Blackbaud, Inc., Customer Data Breach Litigation, MDL No. 2972

 (D.S.C.).

        Particularly relevant for this action, Ms. Weiner has been named class counsel—and

 achieved significant results for consumers in deceptive labeling cases—in the following actions:

 Frohberg v. Cumberland Packing Corp., No. 1:14-cv-00748-KAM-RLM (E.D.N.Y.) (misleading

 “natural” sweetener); Martin et al. v. Cargill, Inc., Civil No. 1:14-cv-00218-LEKBMK (D. Haw.)

 (misleading “natural” sweetener); Gay v. Tom’s of Maine, Inc., 0:14-cv-60604-KMM (S.D. Fla.)

 (misleading “natural” cosmetics); Baharestan v. Venus Labs., Inc. d/b/a Earth Friendly Prods.,

 Inc., 315-cv-03578-EDL (N.D. Cal.) (misleading “natural” snack foods); Barron v. Snyder’s-

 Lance, Inc., 0:13-cv-62496-JAL (S.D. Fla.) (misleading “natural” snack foods).

        Specifically, in Martin v. Cargill, Ms. Weiner was instrumental in consolidating four

 separate actions filed throughout the country and played a central role in negotiating a $6.1 million

 settlement—one of the largest in a “natural” food litigation. Her exceptional skill in negotiating

 substantial relief for consumers was further on display in Baharestan v. Venus Laboratories.

 There, in addition to monetary relief, Ms. Weiner was able to negotiate significant injunctive relief



                                                  6
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 7 of 21 PageID #: 606




 inclusive of label changes as well as product reformulations. To date, this is one of the few

 “natural” product litigations to achieve both forms of injunctive relief.

        Equally a consistent contributor outside the courtroom, Ms. Weiner is a frequent lecturer

 at food law and litigation conferences, serves in the non-profit sector and teaches food law as an

 adjunct professor at Mitchell Hamline School of Law. Ms. Weiner is a member of the Executive

 Committee of Public Justice, a national nonprofit legal advocacy organization advocating for the

 rights of employees and consumers and presently serves as the Vice Chair of the Development

 Committee. Additionally, Ms. Weiner has served on the Food & Drug Law Counsel for the

 Minnesota State Bar Association for many years and speaks each year at their FDA Forum. Ms.

 Weiner is especially proud of her work as former Co-Chair for the Mass Tort and Class Action

 Practice Group for the Minnesota Chapter of the Federal Bar Association where in collaboration

 with the Bench, she helped institute new recommended procedures for inclusion of newer and

 diverse attorneys in key litigation roles to combat the steep decline of in-court opportunities that

 disproportionally impacts women, diverse attorneys and other underrepresented groups. 4

        It is a point of emphasis in Ms. Weiner’s practice to work cooperatively with others because

 cooperation and professional courtesy enable the timely and smooth completion of everything

 from discovery to trial or settlement. Ms. Weiner is learning from some of the best: PSW’s partners

 have held leadership roles in numerous significant cases and have the resources to effectively lead

 and litigate this action. See PSW Firm Resume, Ex. A.



 4
  While men and women have been enrolling in law schools at roughly the same rate for decades
 and the percentage of women associates at larger firms is comparable to the number of men
 associates, the percentage of partners who are women remains below 25 percent. The percentage
 of diverse attorneys who are associates at larger firms has increased to almost 25 percent, yet the
 percentage of diverse attorneys who are partners remains below ten percent. See Woman and
 Minorities at Law Firms—What Has Changed and What Has Not in the Past 25 Years, NALP
 Bulletin (Feb. 2018), https://www.nalp.org/0218research (last visited May 27, 2021).
                                                   7
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 8 of 21 PageID #: 607




        B.      Annick M. Persinger’s Qualifications

        Ms. Persinger is Managing partner of the California offices of Tycko & Zavareei, a leading

 class action and qui tam firm with offices in the District of Columbia, Oakland, and Los Angeles.

 Ms. Persinger dedicates her practice to advocating for consumers and to representing

 whistleblowers who expose their employer’s fraudulent practices. During her eleven years of

 practice, Ms. Persinger has led the litigation of a wide array of class actions, including actions

 alleging violation of various state consumer protection law based on the false and misleading

 advertising of food products, and the false and misleading advertising of supplement products, as

 well as other complex consumer class actions such as product defect litigation. Ms. Persinger

 understands the responsibility of a leadership appointment and is committed to approaching this

 litigation with professionalism and to delivering high quality work product.

        Ms. Persinger is also a leader in her legal community. Based on her vast experience and

 expertise in food and supplement labeling class actions, Ms. Persinger was selected to serve on the

 steering committee for the Cambridge Forum on Plaintiffs’ Food Fraud Litigation, an annual

 meeting of leading Plaintiffs’ lawyers who litigate consumer-oriented food law and food

 mislabeling matters. At the Cambridge Forum’s annual meeting this year, Ms. Persinger will lead

 a discussion topic on issues from planning a successful schedule for management of complex

 actions.

        Ms. Persinger also worked on judicial endorsements in her role as Judiciary Chair of Bay

 Area Lawyers for Individual Freedom (“BALIF”), the Bay Area’s LGBTQI bar association. Ms.

 Persinger then served as Co-Chair of BALIF’s Board of Directors from 2018 to 2019.

 Additionally, Ms. Persinger prioritizes the mentorship of minority lawyers within Tycko &




                                                 8
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 9 of 21 PageID #: 608




 Zavareei and in the broader legal community through her connections with BALIF and the

 National Center for Lesbian Rights.

        Ms. Persinger has extensive experience in food and supplement false advertising actions.

 From the start of her legal career, Ms. Persinger brought false advertising claims against the

 manufacture of infant formula, and the manufacturers of fake medicine for children. See e.g.,

 Forcellati v. Hyland’s, Inc., No. CV-12-1983-GHK (MRWx), 2014 WL 1410264 (C.D. Cal. Apr.

 9, 2014) (certifying a class of purchasers of Hyland’s cold medicine for children); Forcellati v.

 Hyland’s, Inc., No. CV-12-1983-GHK (MRWx), 2015 WL 13664061 (C.D. Cal. Oct. 23, 2015)

 (denying summary judgment where the company’s testing and expert testimony showed the

 product was no different than a placebo); see also Forcellati v. Hyalnd’s, Inc., No. CV-12-1983-

 GHK (MRWx), 08232017 WL 6514678 (C.D. Cal. Aug. 14, 2017) (granting final approval of

 class action settlement).

        Ms. Persinger has also originated and successfully litigated cases against sellers that

 violated the Food and Drug and Cosmetics Act and state law that incorporated the Act by making

 misleading labeling claims about antioxidants. See e.g., Salazar v. Honest Tea, Inc., No. 2:13-cv-

 02318-KJM-EFB, 2015 WL 7017050 (E.D. Cal. Nov. 12, 2015) (denying summary judgment in

 action alleging that Honest Tea, owned by Coca-Cola, made misleading antioxidant claims in

 violation of the FDCA and parallel state law); Salazar v. Honest Tea, Inc., No. 2:13-cv-02318-

 KJM-EFB, 2015 WL 75223 (E.D. Cal. Jan. 6, 2015); (denying motion to dismiss first amended

 complaint); Salazar v. Honest Tea, Inc., 74 F.Supp.3d 1304 (E.D. Cal. 2014) (denying motion to

 dismiss in part); see also Vassigh v. Bai Brands LLC, No. 14-cv-05127-HSG, 2015 WL 4238886

 (N.D. Cal. July 13, 2015) (denying in part motion to dismiss complaint alleging that Bai Brands

 made deceptive antioxidant representations).



                                                 9
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 10 of 21 PageID #: 609




          Other false labeling cases that Ms. Persinger has litigated include cases pertaining to tuna,

  toothpaste, dietary supplements, and olive oil. See Hendricks v. Starkist Co., 30 F. Supp. 3d 917

  (N.D. Cal. 2014) (denying in part motion to dismiss in case alleging violation of the FDCA and

  state consumer protection law after product testing revealed that cans were underfilled); Dean v.

  Colgate-Palmolive Co., No. EDCV 15-0107 JGB (DTBx), 2015 WL 3999313 (C.D. Cal. June 17,

  2015) (denying motion to dismiss in case alleging that Colgate falsely advertised that its Optic

  White toothpaste could “deeply clean” teeth where testing and expert testimony showed that the

  Optic White formula could only clean at surface level); Pizana v. SanMedica Int’l, LLC, No. 1:18-

  cv-00644-DAD-SKO, 2019 WL 4747947 (E.D. Cal. Sept. 30, 2019) (denying motion to dismiss

  action for violation of California consumer protection laws where studies and expert reports

  demonstrated that the supposed anti-aging and weight-loss miracle, SeroVital, was nothing more

  than a placebo); Koller v. Deoleo USA Inc., No. 3:14-cv-02400-RS (N.D. Cal.) (Ms. Persinger’s

  team achieved a $7 million settlement in case involving olive oil products inappropriately

  marketed as “imported from Italy” and/or “extra virgin”).

          While working on these cases over the years—through every stage of the litigation—Ms.

  Persinger has studied the law related to food litigation and has used product testing to hold

  defendants responsible for their wrongdoing. She is thus uniquely qualified to take a leading role

  in this action.

          Ms. Persinger has also achieved excellent results for classes of consumers in many other

  types of false advertising cases. See, e.g., Vasquez v. Libre by Nexus, Inc., 4:17-cv-00755-CW

  (N.D. Cal.) ($3.2 million value settlement in action involving exorbitant fees, invasive monitoring,

  and other deceptive practices in connection with company’s offer of credit to consumers for

  immigration bonds); Wallace v. Wells Fargo & Co., No. 17CV317775 (Cal. Super. Ct.) ($10



                                                   10
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 11 of 21 PageID #: 610




  million class settlement in overdraft fee litigation); Simmons v. Apple Inc., No. 17-CV-312251

  (Cal. Super. Ct.) ($9.75 million value settlement in case alleging false advertising of Apple

  Powerbeats 2 earphones); Gorzo v. Rodan & Fields, LLC, No. CGC-18-565628 (Cal. Super. Ct.)

  (negotiated class settlement in false advertising case alleging that a cosmetic product contained an

  undisclosed drug with dangerous side effects); Wang v. Stubhub, Inc., No. CGC18564120 (Cal.

  Super. Ct.) (after submitting motion for class certification in case alleging that by hiding fees until

  the last stage of the transaction StubHub operated a misleading bait-and-switch scheme, counsel

  negotiated class settlement that will provide significant relief).

         Additionally, Ms. Persinger and her firm have litigated cases in this District and in other

  Districts in New York. See e.g., Final Approval Order, Lashambae v. Capital One Bank, N.A., No.

  1:17-cv-06406, Dkt. 66 (E.D.N.Y. October 21, 2020) (approving class action settlement that

  represented 50% of Capital One’s total potential liability in case alleging that Capital One

  inappropriately charged overdraft fees on one-time ridesharing transactions and made false and

  misleading statements in its account documents); see also Moss v. First Premier Bank, 835 F.3d

  260 (2d Cir. 2016); Donnelly v. Teachers Federal Credit Union, No. 2:19-cv-05564-LDH-SIL

  (E.D.N.Y.); Lewis v. Delaware Charger Guarantee & Trust Co., No. 124-xc-1779 (KAM)

  (E.D.N.Y); Gulkis v. Zicam, No. 7:15-cv-09843-CS (S.D.N.Y.); Jackson v. Bank of America, N.A.,

  No. 16-cv-787G (W.D.N.Y); Horanzy v. Vemma Nutrition Co., No. 7:14-cv-1296 (N.D.N.Y.).

         Ms. Persinger’s firm, Tycko & Zavareei, has held numerous leadership roles in high stakes

  class litigation, including leadership roles in certified class actions against national and regional

  banks involving unlawful transactional fees, class actions involving product labeling and defect,

  class actions for violations of the TPCA, and class actions focused on protecting consumer privacy.

  Following these appointments, Tycko & Zavareei’s resources and significant experience litigating



                                                    11
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 12 of 21 PageID #: 611




  complex multi-state class actions has inured to the benefit of hundreds of thousands of consumers.

  For instance, as co-lead counsel in Farrell v. Bank of America, N.A., 327 F.R.D. 422 (S.D. Cal.

  2018), Tycko & Zavareei secured a class action settlement valued at $66.6 million along with $1.2

  billion in injunctive relief, a result the court described as a “remarkable” accomplishment achieved

  through “tenacity and great skill.” Id. at 432. See Tycko & Zavareei Firm Resume, Ex. A.

         C.      Rachel Soffin’s Qualifications

         Ms. Soffin is a partner and practice leader in the Consumer Products Group a Milberg

  Coleman Bryson Phillips Grossman, PLLC, a firm with offices in New York, London, California,

  Georgia, Mississippi, Washington, Tennessee, Florida, North Carolina, South Carolina, Kentucky,

  Louisiana, and Puerto Rico. Ms. Soffin has been litigating complex actions for sixteen years, with

  an exclusive focus on consumer class actions for the last eleven years. Throughout her career, Ms.

  Soffin has represented consumers and served as class counsel in numerous successful MDLs and

  class actions, including class actions involving breach of contract, consumer protection, product

  defects, automotive defects, and false advertising, including: Hamm v. Sharp Electronics

  Corporation, 5-19-cv-00488 (M.D. Fla.) (over $100M value settlement in action involving

  allegedly defective microwaves); In Re: Allura Fiber Cement Siding Products Liability Litigation,

  2:19-mn-02886-DCN (D.S.C.) ($12.5M settlement involving allegedly defective fiber cement

  siding); Berman et al v. General Motors LLC, No. 2:18-cv-14371 (S.D. Fla.) ($40 million settlement

  in action involving allegedly defective automobiles); Price et al. v. L’Oréal USA, Inc. et al., No.

  1:17-cv-00614 (S.D.N.Y.) (certified class action for alleged deceptive conduct in labeling of hair

  care products); De Leon v. Bank of America, N.A. (USA), No. 6:09-cv-01251 (M.D. Fla.) ($10

  million settlement for consumers subjected to breach of their Cardholder Agreement and deceptive

  trade practices); Swift v. Bank of America, No. 3:14-cv-01539 (M.D. Fla) ($1 million settlement



                                                  12
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 13 of 21 PageID #: 612




  for consumers subjected to TCPA violations); In Re: Horizon Organic Milk Plus DHA Omega-3

  Marketing and Sales Practice Litigation, 1:12-MD-02324 (S.D. Fla.)($1.3 million settlement

  value for consumers subjected to deceptive trade practices involving milk product

  misrepresentations); In Re: Tracfone Unlimited Service Plan Litigation, No. 13-cv-03440 (N.D.

  Cal) ($40 million settlement for consumers subjected to deceptive cellular phone data plan

  practices).

          Currently, Ms. Soffin serves as court-appointed Co-Lead Counsel in the deceptive

  representations and omissions hair product litigation, In Re: Deva Concepts Products Liability

  Litigation, 1:20-cv-01234-GHW (S.D.N.Y.). Ms. Soffin also serves as court-appointed counsel on

  the Plaintiffs’ Steering Committee in litigation involving defective breast implants, In re: Allergan

  Biocell Textured Breast Implant Product Liability Litigation, 2:19-md-02921-BRM-ESK (D.N.J.).

  Ms. Soffin has also been a speaker at national continuing legal education conferences on complex

  class action litigation topics. In addition, Ms. Soffin was designated by Super Lawyers as a Florida

  Rising Star from 2011 to 2013 and as a Florida Super Lawyer from 2014 to 2018, in the fields of

  Class Actions and Mass Torts.

          Ms. Soffin’s firm, Milberg, has nearly 100 attorneys operating on three continents, and

  represents plaintiffs in the areas of antitrust, securities, financial fraud, consumer protection, false

  advertising, automobile emissions claims, defective drugs and devices, environmental litigation,

  financial and insurance litigation, and cyber law and security. The firm and its affiliates have

  recovered over $50 billion in verdicts and settlements. Milberg has a strong presence in New York,

  with twenty-one of its attorneys based in the firm’s midtown Manhattan office. See Milberg Firm

  Resume, Ex. A.




                                                    13
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 14 of 21 PageID #: 613




  IV.     ARGUMENT

          A court may appoint interim class counsel before deciding whether the action may be

  certified as a class. Fed. R. Civ. P. 23(g)(3). When, as here, there is a contested application process,

  “the court must appoint the applicant best able to represent the interests of the class.” Fed. R. Civ.

  P. 23(g)(2). In making this determination, the court must consider (i) counsel’s work in identifying

  or investigating potential claims, (ii) counsel’s experience in handling class actions and the types

  of claims involved, (iii) counsel’s knowledge of the applicable laws, and (iv) the resources counsel

  commits to representing the class. Fed. R. Civ. P. 23(g)(1)(A). A court may also consider “any

  other matter pertinent to counsel’s ability to fairly and adequately represent the interests of the

  class.” Fed. R. Civ. P. 23(g)(1)(B). See also MCL § 10.22. The WPS Slate fully satisfies each of

  these factors.

          A.       The WPS Slate Has Significant Experience in Successfully Litigating Complex
                   Cases, Superior Knowledge of the Applicable Law, and Is Comprised of
                   Attorneys from Diverse Backgrounds with Complementary Skill Sets

          As shown in the attached firm resumes at Exhibit A, the WPS Slate includes some of the

  nation’s most respected attorneys and firms that represent plaintiffs in complex class actions. Their

  wealth of experience weighs in favor of their appointment. Fed. R. Civ. P. 23(g)(1)(A)(ii). In that

  regard, as detailed in Section III above, and in the attached firm resumes, the members of the WPS

  Slate have demonstrated that they are specifically skilled and knowledgeable in the areas of false

  advertising and consumer products litigation, having successfully certified class action involving

  consumer products and settled numerous cases involving defective products for hundreds of

  millions of dollars on behalf of consumers. Id. This specialized experience militates strongly in

  favor of their appointment.




                                                    14
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 15 of 21 PageID #: 614




         The WPS Slate is comprised of subject matter experts on food labeling and false

  advertising issues, and its attorneys have already committed significant time and resources to

  litigating this case. Through their work in this action, as well as the similar actions that they have

  filed against other baby food manufacturers nationwide, the WPS Slate has become intimately

  familiar with the claims available to the putative class. Specifically, the WPS Slate began

  investigating the claims in this action several months ago and have performed substantial work to

  date, including, investigating the alleged defect and corresponding false advertising at issue,

  interviewing consumers who purchased the defective baby food products; researching legal and

  regulatory issues and claims, drafting initial pleadings, identifying and interviewing potential

  experts, and beginning to explore topics for discovery

         Another important consideration in selecting leadership is the ability to work well as a

  team, with opposing counsel, and with the Court. The role of leadership in complex litigation

  requires a commitment to professionalism, cooperation, courtesy, and acceptance of the

  obligations owed as officers of the court, all of which are “critical to successful management of

  the litigation.” MANUAL FOR COMPLEX LITIGATION § 10.23 (4th ed. 2004). One of the demanding

  aspects of complex litigation is “the difficult[y] of having to communicate and establish effective

  working relationships with numerous attorneys (many of whom may be strangers to each other).”

  Id. § 10.21. Here, not only has the WPS Slate demonstrated that it will efficiently and effectively

  conduct this litigation, but the WPS Slate already has a proven history of successfully working

  together in other consumer cases. The firms of Ms. Persinger, Ms. Soffin, and Ms. Weiner are

  actively working on numerous class action cases in federal and state courts across the country in

  which at least two of the three firms are co-counsel. Together, the firms have achieved significant

  success on behalf of consumers in a wide range of consumer class actions, including several false



                                                   15
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 16 of 21 PageID #: 615




  advertising and product defect actions. See, e.g., Hamm v. Sharp Elecs. Corp., No. 5:19-cv-00488-

  JSM-PRL (M.D. Fla.) (over $100 million value settlement); Simmons v. Apple Inc., No. 17-CV-

  312251 (Cal. Super. Ct.) ($9.75 million value settlement); Daniels v. Delta Air Lines, Inc., No.

  1:20-cv-01664-ELR (N.D. Ga.) (serving as lead counsel for class of consumers challenging Delta’s

  refund policies during the COVID-19 pandemic); Vakilzadeh v. Trs. of the Cal. State Univ., No.

  20STCV23124 (Cal. Super. Ct.) (representing class of students in breach of contract action for

  tuition and fees); and Lee v. Regents of the Univ. of Cal., RG20062491 (Cal. Super. Ct.) (same).

  Selecting lawyers who have previously worked together has numerous benefits. They have

  developed working relationships, know of complimentary talents, and have “developed certain

  systems for handling workflow and comparative advantages that will help expedite the case

  relative to a leadership committee working together for the first time.” Duke Standards at 43. The

  WPS Slate is truly a team of significantly qualified individuals who complement each other’s skills

  and have a long-established relationship of working effectively, efficiently and cooperatively in

  the best interest of consumers.

         Furthermore, the WPS Slate has a strong working relationship with the lawyers at Jenner

  & Block who are defending Hain, as a result of having litigated with them in other cases. See, e.g.,

  Forsher v. J.M. Smucker Co., No. 15 cv 7180 (RJD) (SMG) (E.D.N.Y.); Newton v. Kraft Heinz

  Food Co., No. 16 cv 04578 (RJD) (RLM) (E.D.N.Y.). In addition, Ms. Weiner and Dean N. Panos,

  counsel of record for Hain, have spoken together on industry panels. These relationships further

  support the selection of the WPS Slate in its entirety. See generally Duke Standards, Best Practice

  4C(i), at 43 (“The [presiding] judge should be mindful of the importance of harmony among the

  leadership team, and between the leadership team and both the court and opposing counsel.”).




                                                  16
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 17 of 21 PageID #: 616




         The WPS Slate also reflects the diversity of the bar and the plaintiff class—from the

  standpoint of gender,5 age, geography, background, and experience, thus meeting the guidance

  from Duke Law’s Bloch Judicial Institute, a leader in developing complex litigation standards:

         [In] appointing a leadership team, courts should be mindful of the benefits of
         diversity of all types. In particular, the strong repeat player dynamic that has
         historically existed reduces fresh outlooks and innovative ideas, and increases
         pressure to go along with the group and conform, all of which may negatively
         impact the plaintiffs whose cases are being pursued in the MDL. At the same time,
         leadership needs repeat players who understand the ropes. Thus a balanced team,
         with diversity of skills, expertise, prior casework and role, and demographics,
         should be sought.

  Duke Standards at 37.6

         In short, because of their successes working with each other in many cases of this sort, their

  efforts to date in this case, their experience with Hain’s counsel, and the professional manner in

  which they have conducted themselves in many cases in this District and in federal courts

  throughout the United States, this Court has assurance that, if the WPS Slate is selected, the

  litigation will be zealously and expeditiously pursued by a diverse team of lawyer working

  efficiently and zealously to protect the interests of the plaintiffs and the putative class members.

         B.      The WPS Slate Will Commit the Resources Needed to Represent the Class,
                 Coordinate Efforts Among Counsel, and Ensure the Effective and Efficient
                 Resolution of This Litigation

         Rule 23(g)(1)(A)(iv) instructs the Court to consider the resources that counsel will commit

  to representing the class. The WPS Slate has the resources necessary to prosecute and finance a

  case of this magnitude, as they have shown by successfully prosecuting materially similar cases in



  5
   Of the thirty-one plaintiffs named in the seventeen complaints to be consolidated in this action,
  twenty-eight are women.
  6
   See also David Rock and Heidi Grant, Why Diverse Teams Are Smarter, HARV. BUS. REV. (Nov.
  4, 2016), available at https://hbr.org/2016/11/why-diverse-teams-are-smarter (positing that diverse
  teams “focus more on facts,” “process those facts more carefully,” and are “more innovative”).
                                                   17
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 18 of 21 PageID #: 617




  the past. As shown in the firm resumes attached as Exhibit A, the WPS Slate’s law firms are

  responsible for achieving some of the largest class action recoveries in some of the most complex,

  document-intensive, and high-profile class actions. See generally Ex. A. Moreover, while each

  firm is committed to expending the resources necessary to achieve a favorable result for the class,

  all counsel are cognizant of the need to control costs, having diligently done so in the other

  complex litigation they have led together. See, e.g., Hamm v. Sharp Elecs. Corp., No. 5:19-cv-

  00488-JSM-PRL (M.D. Fla.); Simmons v. Apple Inc., No. 17-CV-312251 (Cal. Super. Ct.);

  Daniels v. Delta Air Lines, Inc., No. 1:20-cv-01664-ELR (N.D. Ga.). The WPS does not need—

  nor would it seek—any litigation financing to support the prosecution of this litigation.

         C.      The Entire Proposed Slate Should Be Selected to Most Effectively and
                 Efficiently Handle the Litigation

         This streamlined proposed leadership structure will permit Plaintiffs to prosecute this case

  efficiently and effectively in the best interests of the putative class. In determining which counsel

  is best suited to act as interim class counsel, courts “have frequently appointed more than one firm”

  when it is in the best interests of the proposed class members. See Walker v. Discover Fin. Servs.,

  No. 10-CV-6994, 2011 WL 2160889, at *3 (N.D. Ill. May 26, 2011) (collecting cases). The WPS

  Slate presents an appropriate co-lead structure that spreads litigation risk sufficiently and that

  includes a strong local presence and familiarity with practicing in this District. Ms. Weiner is

  barred in New York, and has significant experience litigating in the United States District Courts

  in New York, Ms. Soffin’s firm maintains an office in New York, and Ms. Persinger also has

  experience practicing in this District. The WPS Slate submits that they are well-equipped to bring

  this case efficiently and knowledgeably in this District.

         The WPS Slate has proposed a three-way co-leadership as they submit it promotes

  efficiency through appointing three individuals who are accountable to both the strategy and

                                                   18
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 19 of 21 PageID #: 618




  execution of that strategy without unnecessary expense. While in some instances an Executive

  Committee can prove effective, the WPS Slate believes it is more efficient to adopt an informal

  committee structure, if necessary, to engage other counsel. See Memorandum Opinion and Order

  Granting Motion to Appoint Interim Lead Counsel, In re: Deva Concepts Prods. Liability Litig.,

  No. 1:20-cv-01234-GHW (S.D.N.Y. July 30, 2021), ECF No. 66 (granting substantially modified

  leadership proposal, which “slash[ed] the leadership structure from a three-tiered structure

  comprising of twelve attorneys to just four co-lead interim counsel,” following court’s concern

  that an “expansive leadership structure might generate unnecessary expenses and could ultimately

  detract from the class members’ recovery,” and also finding proposed co-lead structure, which

  included two women, represented a diverse slate).

         The WPS Slate’s experience in handling complex litigation, knowledge of the applicable

  law, and commitment to effective and efficient litigation plainly satisfies Fed. R. Civ. P.

  23(g)(1)(A)(i), (ii), and (iii). The extensive successful experience that the WPS Slate firms have

  had individually and collectively in other class action litigation demonstrates what the Court can

  expect in this case for necessary collaboration, division of work, and effective management of

  litigation costs. Accordingly, although each of the WPS Slate commits to working with any

  plaintiff’s counsel appointed, adding or subtracting lawyers from the proposed group could well

  create the potential for inefficiency. See In re: Syngenta AG MIR162 Corn Litig., No. 14-MD-

  2591, 2015 WL 13679782, at *2 (D. Kan. Feb. 13, 2015) (declining suggestion to pick and choose

  a slate from competing lead counsel applications in favor of a single slate “that has the distinct

  advantage of having committed itself in advance to solving this problem together”).

         The WPS Slate will ensure the lean and careful litigation of this matter. The WPS Slate

  intends to litigate the case zealously, and they are fully aware of the Court’s expectation that they



                                                   19
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 20 of 21 PageID #: 619




  prosecute the case efficiently and without duplication. Specifically, the WPS Slate has significant

  experience monitoring billing and minimizing duplication through careful assignment of case-

  related work. Upon appointment, the WPS Slate would propose a Time and Expense Reporting

  Protocol to the Court for adoption and implementation. This will include submission of monthly

  billing reports to Co-Lead Counsel for auditing, a requirement for the maintenance of

  contemporaneous time records, billing in increments no larger than one-tenth of an hour,

  restrictions on billing only for work assigned by Co-Lead Counsel and staffing the case efficiently

  on an as-needed basis with staff of appropriate seniority, skill set and expertise. In addition, unless

  otherwise authorized by Co-Lead Counsel, only Co-Lead Counsel and counsel responsible for the

  relevant discovery will be permitted to attend depositions. Further, Plaintiffs’ Counsel shall only

  seek reimbursement for reasonable accommodations, airfare and meal, and Plaintiffs’ Counsel

  shall not seek reimbursement for expenses or costs incurred as part of normal firm overhead costs.

           The WPS Slate has had positive experience in other MDLs with regular status

  conferences and would welcome the opportunity to keep the Court informed in the manner best

  suited to this Court’s needs. Moreover, the WPS Slate welcomes guidance from the Court

  regarding any proposed protocol and agrees to abide by and enforce its terms.

  V.     CONCLUSION

         For the reasons set forth above, the WPS Slate respectfully requests that the Court grant

  its application to serve as interim co-lead class counsel.



  Dated: May 27, 2021                            Respectfully submitted,



                                                 /s/ Melissa S. Weiner
                                                 Melissa S. Weiner

                                                    20
Case 2:21-cv-00678-JS-AYS Document 60-1 Filed 05/27/21 Page 21 of 21 PageID #: 620




                                      PEARSON, SIMON & WARSHAW, LLP
                                      800 LaSalle Avenue, Suite 2150
                                      Minneapolis, Minnesota 55402
                                      Telephone: (612) 389-0600
                                      Facsimile: (612) 389-0610
                                      mweiner@pswlaw.com

                                      Annick M. Persinger (admitted pro hac vice)
                                      TYCKO & ZAVAREEI LLP
                                      10880 Wilshire Blvd., Suite 1101
                                      Los Angeles, CA 90024
                                      Telephone: (510) 250-3316
                                      Facsimile: (202) 973-0950
                                      apersinger@tzlegal.com

                                      Jonathan K. Tycko
                                      Hassan A. Zavareei (admitted pro hac vice)
                                      Allison Parr (admitted pro hac vice)
                                      TYCKO & ZAVAREEI LLP
                                      1828 L Street NW, Suite 1000
                                      Washington, D.C. 20036
                                      Telephone: (202) 973-0900
                                      Facsimile: (202) 973-0950
                                      jtycko@tzlegal.com
                                      hzavareei@tzlegal.com
                                      aparr@tzlegal.com

                                      Rachel Soffin (pro hac vice forthcoming)
                                      MILBERG COLEMAN BRYSON PHILLIPS
                                      GROSSMAN, PLLC
                                      800 S. Gay Street, Suite 1100
                                      Knoxville, TN 37929
                                      T: 865-247-0080
                                      F: 865-522-0049
                                      rsoffin@milberg.com




                                        21
